Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 24, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142127(58)                                                                                                          Justices



  CANDICE JOHNSON and BABY JOHNSON,
            Plaintiffs-Appellees,
                                                                    SC: 142127
  v                                                                 COA: 288338
                                                                    Jackson CC: 08-000721-NH
  RAJAN PASTORIZA, M.D. and RAJAN
  PASTORIZA, M.D., P.L.C., d/b/a WOMEN’S
  FIRST HEALTH SERVICES,
             Defendants-Appellants.
  _______________________________________


        On order of the Chief Justice, the motion by defendants-appellants for extension to
  August 17, 2011 of the time for filing a reply brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 24, 2011                     _________________________________________
                                                                               Clerk